Citation Nr: 9905923	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disorder and, if so, whether all the evidence both old and 
new warrants the grant of service connection.  

2.  Entitlement to an increased rating for residuals of an 
above-the-knee amputation of the left leg secondary to reflex 
sympathetic dystrophy, post-stress fractures of the left 
tibia and fibula, currently evaluated as 60 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
left thigh abrasion, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an earlier effective date for special 
monthly compensation (SMC) based on anatomical loss of one 
foot prior to August 18, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and Dr. Ferguson


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Because of some confusion concerning whether an appeal is 
still pending from a 1988 rating action, an extended 
recitation of the chronological events leading to this appeal 
is necessary.  

A December 1988 rating action granted service connection for 
a frozen left ankle due to reflex sympathetic dystrophy 
(RSD), status-post stress fractures of the left tibia and 
fibula and assigned a 30 percent disability evaluation, and 
also granted service connection for residuals of a left thigh 
abrasion which was assigned a noncompensable evaluation.  
Service connection was denied for a conversion reaction, 
right knee disability, and a left lip laceration.  An appeal 
was perfected as to all the denials of service connection and 
the ratings assigned.  

The veteran testified at an October 1989 RO hearing and 
rating actions of September and December 1989 granted 
temporary total ratings based on VA hospitalizations.  
Following an April 1990 hearing officer's decision, a rating 
action in May 1990 confirmed and continued the denials of 
service connection but granted a 40 percent rating for the 
service-connected frozen left ankle and a 10 percent rating 
for residuals of a left thigh abrasion 

Received in September 1993 was VA Form 21-4138, signed by the 
veteran in which she stated that "I request that my appeal 
currently pending at the BVA [Board] be terminated and my 
file returned to the St. Pete[rsburg] RO immediately."  In 
substance, this had the effect of withdrawing the substantive 
appeal perfecting the appeal.  See 38 C.F.R. § 20.204(b) and 
(c) (1998).  Thus, the underlying rating action which was 
appealed became final.  38 C.F.R. § 20.1103 (1998).  By 
letter of November 8, 1993, the Board returned the claims 
files to the RO noting that the RO "records should be 
adjusted to show that the case has been removed from 
appellate status" although "[t]his action does not preclude 
the future appeal of any claim for veteran's benefits."  

Subsequently, in November 1993 the veteran claimed service 
connection for osteomyelitis and in January 1994 she claimed 
service connection for residuals of amputation of the left 
great toe (both as part of her service-connected left leg 
disability), and entitlement to a total disability rating 
based on individual unemployability (TDIU) as well as "SMC 
[special monthly compensation] for all applicable 
conditions."  Except for the claim for 'SMC' these claims 
were denied by a May 1994 rating action.  

In correspondence of July, September, and December 1994 the 
veteran made reference to having a pending appeal.  As noted, 
the prior appeal had been terminated.  However, in essence, 
she again claimed entitlement to increased ratings, service 
connection for amputation of the left leg at the thigh 
(having been performed on August 18, 1994), 'SMC', and a 
TDIU.  On VA Form 9, of July 1994 she requested an RO hearing 
before a hearing officer which was conducted in December 
1994.  At that hearing, the issues were described as 
including service connection for a right knee disorder, an 
increased rating for the frozen left ankle, and a TDIU.  
Also, the hearing officer's comments suggested that the prior 
appeal was still pending (at page 15 of the transcript).  

In pertinent part, a December 1994 hearing officer's decision 
denied (1) an increased rating for service-connected frozen 
left ankle and (2) an increased rating for a left thigh 
abrasion (indicating that the 40 percent and 10 percent 
ratings assigned, respectively, would now become static in 
light of the left mid-thigh amputation).  Service connection 
was denied for (3) a psychiatric disorder, (4) a right knee 
disorder, and (5) residuals of a laceration of the left side 
of the lip; (6) entitlement to a total rating based on 
individual unemployability was also denied.  

A statement of the case (SOC) was issued in December 1994 
addressing the 'reasonable feasibility of achieving a 
vocational goal.'  However, no substantive appeal was 
subsequently received on this matter.  

Also, a supplemental SOC (SSOC) was issued in January 1995 
addressing the denials of issues 2, 3, 4, and 5 above, 
apparently under the belief that the prior appeal was still 
pending.  Another SSOC was issued in January 1995 addressing, 
in pertinent part, issues 1 and 6 above.  

A February 1995 "Memorandum" was received from the 
veteran's service representative which is accepted by the 
Board as a substantive appeal, perfecting the appeal as to 
each of the 6 issues itemized above.  (However, in light of 
the finality of the prior denial of service connection for a 
right knee disorder, this issue is properly whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a right knee disorder.)  

Thereafter, a June 1995 rating action granted service 
connection for "below-the-knee amputation of the left lower 
extremity" and granted special monthly compensation under 38 
U.S.C. § 1114(k) (West 1991) and 38 C.F.R. § 3.350(a) (1998) 
on account of anatomical loss of a foot, effective August 18, 
1994 (date of amputation).  Service connection was denied for 
a right knee disorder.  Adjudication of additional claims was 
deferred.  

In August 1995, the veteran claimed additional 'SMC' under 38 
U.S.C.A. § 1114(r) or (s) and at the housebound rate.  

A September 1995 rating action, in substance, corrected error 
in the June 1995 rating action by recharacterizing the left 
leg amputation as being above-the-knee (and not below-the-
knee) and also granted a 60 percent rating for that disorder.  
Also, an effective date for SMC for anatomical loss of the 
left foot prior to August 18, 1994 was denied.  Entitlement 
to a higher level of SMC was deferred.  A September 1995 SSOC 
addressed the issue of an earlier effective date for SMC for 
anatomical loss of the left foot prior to August 18, 1994.  
VA Form 21-4138 of October 1995 is accepted as the 
substantive appeal as to the SMC effective date issue.  

A June 1996 rating action granted service connection for a 
scar as a residual of a left lip laceration and a 
noncompensable evaluation was assigned.  Entitlement to a 
higher level of SMC was denied.  Entitlement to an increased 
ratings for the left leg amputation and for residuals of a 
left thigh abrasion and TDIU were denied, as was service 
connection for a psychiatric disorder.  The denial of an 
earlier effective date for SMC was confirmed and continued.  

In September 1996, the veteran filed what was described as a 
notice of disagreement (NOD) to the June 1996 denials and 
requested an RO hearing before a hearing officer.  An SOC was 
issued in December 1996 as to each issue denied in the June 
1996 rating action.  VA Form 9 as to these matters was 
received in January 1997.  

In May 1997, the veteran indicated that she would be unable 
to attend a hearing scheduled for that month, because she was 
scheduled for additional surgery, and requested that the 
hearing be cancelled.  

An August 1997 rating action granted service connection for a 
psychiatric disorder.  Apparently under the belief that the 
original appeal had been reactivated or had remained pending, 
service connection was made effective the day after service 
discharge with varying levels of disability assigned over 
time and a 100 percent rating assigned effective May 7, 1997.  
A total rating based on individual unemployability was 
granted from August 18, 1994, to October 7, 1996.  She was 
determined to be competent to handle her funds.  SMC based on 
need for aid and attendance, under 38 U.S.C. § 1114(l) and 38 
C.F.R. § 3.350(b) was granted effective October 7, 1996.  
Entitlement to automobile and adaptive equipment was 
established but basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 was denied.  

During an appeal, an award of service connection is a full 
grant of the benefit sought.  Any disability compensation 
rating assigned is a separately appealable issue, requiring 
the initiation and perfection of an appeal as to that matter.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, any 
dispute as to the ratings assigned for the now service-
connected psychiatric disorder and for a scar as a residual 
of a laceration of the left side of the lip, would require 
the separate initiation of an appeal, which in this case has 
not been done.  

Since the appellant did not withdraw the increased rating 
claim after the September 1995 grant of a 60 percent rating 
for the above-the-knee amputation of the left leg, that issue 
is still in appellate status because in an "increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit [] and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Correspondence in February 1991 from a service representative 
was characterized as an NOD to an October 1990 decision of 
the Committee on Waivers and Compromises (COWC).  A detailed 
audit and the issuance of an SOC was requested.  In September 
1991 the service representative inquired about the status of 
the claim for waiver stating that no SOC had been received by 
the service representative or the veteran.  

An undated Routing slip indicates that as to the claim for 
waiver, benefits under 38 C.F.R. § 4.29 were restored for the 
period from June 1, 1989, to June 30, 1989 and that no 
further action was necessary.  It was also indicated that 
overpayment had been "collected from subsequent benefits 4-
9-92" and "award issued 1 X pay."  Also on file is a 
December 1991 memorandum from an RO processing clerk to the 
COWC indicating that an NOD had been received on November 4, 
1991 as to a waiver decision but that the appeal had been 
withdrawn "Code 40 4-21-92."  The meaning of this is 
unclear.  

Subsequently the veteran's handwritten note dated May 12, 
1992 was received requesting a waiver of overpayment in the 
amount of $66.60 on the basis that she was unable to repay 
the debt and that she felt that she had not been overpaid.  A 
June 1992 COWC decision denied waiver of the indebtedness of 
$66.60.  

Further information concerning these matters is not available 
to the Board from the record on appeal.  Accordingly, all 
matters pertaining to any claim for waiver of overpayment are 
referred to the RO for whatever appropriate clarification or 
action is necessary.  

The claim for an increased rating for residuals of an above-
the-knee amputation of the left leg secondary to RSD, post 
stress fractures of the left tibia and fibula, currently 
evaluated as 60 percent disabling, will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACTS

1.  The veteran had active service from September 1987 to 
July 1988.  

2.  A December 1988 rating action denied service connection a 
right knee disability and an appeal was perfected but 
subsequently terminated at the veteran's written request.  

3.  Additional evidence submitted since the rating action of 
December 1988 denying service connection for a right knee 
disability is relevant and probative, and reopens the claim.  

4.  Upon de novo adjudication, the veteran's right knee 
disability is proximately due to and the result of her 
service-connected left above-the-knee amputation.  

5.  The residuals of a left thigh abrasion no longer exists 
due to amputation of the left leg above the site on the thigh 
at which the abrasion, and subsequent ulceration from 
infection, occurred.  

6.  In this case, there are no exceptional or unusual 
circumstances present which would warrant a referral of the 
case to the Director of Compensation and Pension Service.  

7.  Although the veteran had the 1st and 2nd toes of the left 
foot amputated in January 1994, prior to amputation of the 
left leg above-the-knee on August 18, 1994, the amputation of 
the toes did not result in anatomical loss of a foot or loss 
of use of the left foot.  


CONCLUSIONS OF LAW

1.  The December 1988 rating action denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104 (1998).  

2.  Evidence received since the December 1988 rating decision 
denying service connection for a right knee disability is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's right knee disability is proximately due to 
and the result of her service-connected left leg disability.  
38 C.F.R. § 3.310(a) (1998).  

4.  An evaluation in excess of 10 percent for residuals of a 
laceration of the left thigh is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A.§§ 1155, 7104 
(West 1991); 38 C.F.R.§§ 3.321(b)(1), 4.2, 4.7, 4.10, 
Diagnostic Code 7805 (1998).  

5.  An effective date earlier than August 18, 1994, date of 
amputation of the left leg above-the-knee, for SMC on account 
of anatomical loss of one foot is not warranted.  38 U.S.C.A. 
§ 1114(k), 5110 (West 1991); 38 C.F.R. §§ 3.350(a), 3400 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Knee

The veteran's original claim for service connection for a 
right knee disorder was denied in December 1988 but the 
appeal, which was perfected therefrom, was subsequently 
withdrawn.  

Under appropriate laws and regulations, such adjudicative 
action is final, and there will be no reopening and de novo 
claim reviewed unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a).  In 
determining whether evidence is new and material, the United 
States Court of Veterans Appeals (Court) has mandated a two-
step analysis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The first step is to determine whether new and material 
evidence has been submitted to reopen a claim.  If so, the 
second step involves a de novo review of the entire record to 
determine if the should be allowed.  New and material 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Additionally, when determining whether the claim should be 
reopened, the credibility (but not the competence) of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).  

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
explained that to reopen a previously and finally disallowed 
claim (whether decided by the Board or an RO), there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  

Here, the most recent denial on any basis was the December 
1988 original denial of service connection.  Therefore, the 
Board's analysis of the evidence submitted for the purpose of 
reopening the veteran's claim must include review of all 
evidence submitted subsequent to December 1988.  

Old Evidence

The evidence on file at the time of the December 1988 rating 
action included the service medical records.  These reflect 
that in September 1987 the veteran complained of having 
pulled muscles in the back of her right leg.  A report of 
hospitalization in March and April 1988 reflects that she was 
unable to bend her right knee due to continuous right 
quadriceps flexion.  She underwent relaxation of the right 
knee under lumbar anesthesia and then had full range of 
motion.  The discharge diagnoses included a conversion 
disorder and decreased range of motion of the right knee due 
to the conversion disorder.  

On VA general medical examination in October 1988 the veteran 
complained of pain and swelling of the right knee after 
moving around on a crutch.  

New Evidence

At discharge from VA hospitalization in October and November 
1989, the veteran was instructed to perform exercises for her 
right lower extremity.  

VA outpatient treatment (VAOPT) records of 1991 and 1992 
reflect that in April 1991 it was reported that after an 
initial fall from a hospital bed in 1987 the veteran had had 
right knee instability which had led to extension contracture 
and the knee had to be manipulated under anesthesia, and that 
knee was now unstable because of hyperextension.  In July 
1991 she had loss of ligament control in the right knee with 
hyperextension on standing.  In April 1992 she complained of 
a sharp, burning right knee pain.  

On examination during VA hospitalization of April and May 
1992, the veteran wore a right lower extremity brace up to 
the groin and she was given physical therapy for 
hyperextension of the right knee with very little benefit but 
she was to continue physical therapy on an outpatient basis.  

On the occasion of the December 1994 hearing, Dr. Ferguson 
testified that as a result of fixation of the veteran's left 
ankle and being unable to carry weight on her left leg, 
greater weight had been place on the right leg.  He also 
testified that she had a hypermobile right knee for which, in 
the past, she had used splints and other orthopedic devices.  
He opined that this disability was "secondary to her reflex 
sympathetic dystrophy, and as a collateral of her reflex 
sympathetic dystrophy" (page 3 of the hearing transcript).  
He had treated her since 1986 and prior to the 
hospitalization for toe amputation (in 1994) she had 
inflammation of, in the beginning, the nails of the left 
great and second toes which a week later involved all of her 
toes of the left foot.  X-rays revealed osteomyelitis of the 
left great toe and she was sent to a VA facility for 
intravenous administration of antibiotics (page 6).  The 
veteran testified that her right knee problems began during 
hospitalization at Ft. Dix when she fell out of a hospital 
bed and hit her right knee with a cast which was on the left 
leg.  A long-leg cylinder was applied to the right leg and 
over the years she had used various braces on the right knee 
and now used a long-leg brace from the top of her right thigh 
down to and including the right ankle (page 8).  Over the 
years she had received some physical therapy and had been 
using a right long-leg brace for three of four years (page 
9).  She had been using right knee braces since discharge 
from service (page 9).  She took medication for relief of 
right knee pain (page 10).  She testified that the service-
connected RSD had caused infections of the toes which had 
developed into osteomyelitis, according to physicians, and 
led to amputation of the left great and left second toes 
during VA hospitalization from November 1993 to April 1994 
(page 11).  Ever since the initial abrasion of the left thigh 
from a cast, during service, she had had an open wound of the 
left thigh which had never healed but would repeatedly become 
infected and that six or seven skin grafts had not cured the 
problem (page 12).  The left leg had been amputated just 
above the site of the nonhealing ulcer, from the left thigh 
abrasion and there was a possibility that further surgical 
revision might be necessary, with further amputation higher 
up (page 14) but the current amputation site was at the left 
mid-thigh (page 15).  

On VA psychiatric examination in August 1995 the veteran 
reported that during hospitalization in 1989 she had 
accidentally hit her right knee with a cast and pain had 
developed but after an epidural injection of medication the 
problem gradually resolved.  

Analysis

The claim for service connection for a right knee disorder 
was initially denied on the basis, in substance, that a 
chronic right knee disorder was not shown.  Rather, the RO 
held that the right knee symptoms inservice were due to then 
nonservice-connected psychiatric disability and were acute 
and transitory.  

The evidence received since the December 1988 rating action 
	indicated that the veteran sustained a right knee injury 
on falling out of a hospital bed during service in 1987.  
Indeed, there is a service medical record of September 1987 
reflecting a complaint referable to the right leg, although 
not specifically the knee nor indicating trauma from a fall. 

The Board has considered all of the evidence since the 
December 1988 rating decision and compared it with that 
available before that determination.  The question raised by 
the present appeal is whether the evidence received since 
that decision is new and material.  

Significantly, the only competent medical evidence suggesting 
that the veteran's current right knee disorder is related to 
service-connected left leg disability is the testimony of Dr. 
Ferguson which affirms that such a relationship exists.  He 
testified that the veteran's service-connected left leg 
disability caused her to develop disability of the right 
knee.  There is no other medical opinion on file with respect 
to causation of the veteran's right knee disability.  Thus, 
Dr. Ferguson's opinion is definitive and unrebutted.  

Accordingly, there is new and material evidence to reopen the 
claim.  

Upon reopening, de novo adjudication is required.  Here, the 
RO adjudicated the claim de novo without first determining 
whether there was new and material evidence to reopen the 
claim.  However, since the determination in this regard is 
favorable, there is no prejudice to the veteran.  Generally 
see Bernard v. Brown, 4 Vet. App. 384 (1993) (as to Board 
adjudication of a question not adjudicated by the RO).  

In this regard, the Board notes that 38 C.F.R. § 4.58 (1998) 
provides that:

With service incurred lower extremity amputation or 
shortening, a disabling arthritis, developing in the same 
extremity, or in both lower extremities, with indications 
of earlier, or more severe, arthritis in the injured 
extremity, [] if associated with the leg amputation or 
shortening, will be considered as service incurred, 
provided, however, that arthritis affecting joints not 
directly subject to strain as a result of the service 
incurred amputation will not be granted service 
connection.  This will generally require separate 
evaluation of the arthritis in the joints directly subject 
to strain.  

While here there is no evidence of arthritis of the right 
knee (indeed, there is no indication that X-rays of the right 
knee have ever been conducted) the information pertaining to 
arthritis in 38 C.F.R. § 4.58, is instructive in this case.  
As stated, the only definitive medical opinion as to a causal 
relationship between the claimed right knee disorder and the 
service-connected left leg disability is the testimony of Dr. 
Ferguson which affirms such a relationship.  Accordingly, 
service connection for a right knee disorder, as proximately 
due to and the result of service-connected amputation above-
the-left-knee is warranted.  

Increased Rating for Residuals of a left thigh abrasion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The 10 percent rating for residuals of a left thigh abrasion 
has been assigned under 38 C.F.R. § 4.118, DC 7805.  Scars 
which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

A chronological review of the evidence reflects that the 
veteran developed an ulcer of the left thigh as a result of 
an abrasion from a cast applied to the left leg following 
inservice stress fractures of the left tibia and fibula.  
There were recurrent infections of the ulcer and the ulcer 
never resolved despite several skin graft attempts.  However, 
the dispositive matter is that since the amputation of the 
left leg there is no residual ulcer from the left thigh 
abrasion because the amputation was at a site above, 
proximal, to the ulcer.  

In reaching the decisions as to increased ratings 
consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board does not find 
that the evidence presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular criteria, so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence of frequent periods of 
hospitalization or marked interference with employment.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


Earlier effective date for SMC based on anatomical loss of 
one foot 
prior to August 18, 1994.

For pain management, during VA hospitalization in April and 
May 1992 the veteran had three lumbar spinal blocks and 
during VA hospitalization in August and September 1992 she 
had a cordotomy.  

The veteran underwent continuous VA hospitalization from 
November 1993 to April 1994 at two VA medical facilities.  
She was originally admitted with diagnoses which included 
cellulitis of the left lower extremity.  Consideration was 
given to possible self-mutilation, by means of self-
debridement, as the cause of the foot and thigh wounds (which 
was denied by Dr. Ferguson at the 1994 hearing, at pages 4 
and 5).  The infections were not brought under control and 
the left great toe was amputated on January 14, 1994.  The 
second toe of the left foot was later amputated on January 
26, 1994.  

At admission to the Cape Coral Hospital in August 1994 it was 
noted, as to the veteran's RSD, that despite subsequent 
treatment she had severe knee pain with a contracted ankle 
and foot and had had removal of several toes due to 
osteomyelitis.  Amputation of the left leg was performed on 
August 18, 1994.  

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one foot, the 
veteran is entitled to SMC.  Under 38 C.F.R. § 3.350(a)(2)(i) 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
provided otherwise, the effective date of a claim for an 
increased rating "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  Under 38 C.F.R. 
§ 3.400(o)(1), the enabling regulation, except as provided in 
38 C.F.R. § 3.400(o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

38 U.S.C.A. § 5110(b)(2) (West 1991) provides otherwise by 
stating that the effective date of an increased rating 
"shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

Here it is undisputed that the left above-the-knee amputation 
of the left leg occurred on August 18, 1994.  No claim for 
SMC was received prior to that time.  It is contended that 
the award of SMC should be made retroactive to the date of 
the amputations of the 1st and 2nd toes of the left foot in 
January 1994, because this was the beginning of the process 
that led to the left leg amputation.  However, in January 
1994 only the first two toes of the left foot were amputated 
and not the entire left foot.  Likewise, the evidence doe not 
demonstrate that the toe amputations resulted in loss of use 
of the entire left foot.  

Accordingly, an effective date for SMC for anatomical loss of 
one foot is not warranted prior to the August 18, 1994 left 
leg amputation above-the-knee.  

Conclusion

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
evidence is, upon de novo adjudication, in favor of service 
connection for a right knee disorder.  However, the 
preponderance of the evidence is against an increased rating 
for residuals of an abrasion of the left thigh and for an 
earlier effective date for SMC on account of anatomical loss 
of one foot and, thus, there is no doubt to be resolved in 
favor of the veteran as to the latter claims.  


ORDER

The claim for service connection for a right knee disorder is 
reopened and, upon de novo adjudication, service connection 
for a right knee disorder is granted.  

The claim for an increased rating for residuals of a left 
thigh abrasion is denied.  

The claim for an effective date for SMC based on anatomical 
loss of one foot prior to August 18, 1994 is denied.  


REMAND

The 60 percent rating assigned for residuals of an above-the-
knee amputation of the left leg secondary to RSD, post-stress 
fractures of the left tibia and fibula, encompasses 
amputation of the thigh at the middle or lower thirds.  
Amputation at the upper third, one-third of the distance from 
perineum to the knee joint, as measured from the perineum, 
warrants an 80 percent rating.  Amputation of the thigh with 
disarticulation and with loss of extrinsic pelvic girdle, 
warrants a 90 percent rating.  All three levels of disability 
establishes entitlement to SMC.  38 C.F.R. § 4.71a, DC 5161 
(1998).  

The operative report of the above-the-knee amputation of the 
veteran's left leg on August 18, 1994 does not describe the 
precise site of amputation as measured from the perineum.  38 
C.F.R. § 4.46 (1998) provides that "[a]ccurate measurement 
of the length of stumps, excursion of joints, dimensions and 
location of scars with respect to landmarks, should be 
insisted on."  VA examination in August 1995 stated that the 
amputation was at the mid-thigh and the veteran still had an 
active discharge from an open surgical wound due to 
persistent infection.  As near as the examiner could measure, 
the stump was 6 inches in length as measured from the 
perineum but the "measurement is obviously inadequate and 
inaccurate under the circumstance."  A prosthesis was not 
possible due to the open wound.  VA examination for aid and 
attendance in October1995 also noted that the surgical wound 
was open and draining blood and there was purulent discharge.  
The stump measured 6 below the iliac crest but measurement is 
inaccurate and inadequate" primarily due to the veteran's 
obesity.  However, it was also noted that the amputation "is 
in the upper third of her thigh" and a prosthesis was not 
feasible.  

Also, a December 30, 1996, progress note during the veteran's 
hospitalization from November 1996 to January 1997 reflects 
that the veteran had reportedly spoken with a physician and 
that "supposedly the plans for future 'disarticulation' are 
'on hold'."  Indeed, the veteran has maintained on appeal 
that due to a chronic infection from the amputation, future 
amputations at a higher level might be necessary.  

Because the evidence is not clear as to the site of the 
amputation, or whether there have been additional amputation 
procedures since the 1995 VA examinations, in the judgment of 
the Board further examination would be helpful for a fair and 
fully informed appellate adjudication.  

Accordingly, the claim for an increased rating for residuals 
of an above-the-knee amputation of the left leg is remanded 
for the following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the service-connected left 
leg disability since 1995 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  

If private treatment is reported and 
those records are not obtained, the 
veteran and her representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998).  

2.  The RO should schedule the veteran 
for an examination by an orthopedist for 
the purpose of determining the nature and 
severity of her service-connected 
residuals of an above-the-knee amputation 
of the left leg secondary to RSD, post-
stress fractures of the left tibia and 
fibula.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

In reference to the amputation, the 
examiner should measure both lower 
extremities (for comparative purposes) 
and the measurements should be from the 
perineum, as indicated by the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5162 
(1998).  

3.  If the veteran fails to report for VA 
examination, the RO should inform her of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give her an opportunity to 
explain any good cause she may have for 
missing the examination.  

In this regard, the RO should give 
appropriate consideration to the multiple 
hospitalizations which the veteran has 
undergone in recent years for treatment 
of the left leg disability and the 
difficulty which this imposes upon her 
ability to attend a VA examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether favorable 
action may be taken.  

The RO should also consider any other 
claims which are pending or which are 
filed after this remand and take such 
action as is appropriate, to include 
whether applicable notification of, and 
such information as is required 
concerning, appellate rights.  

If any determination remains adverse to 
the claimant, the appellant, and any 
representative, should be furnished an 
SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
fully cites applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The appellant, 
and representative, should be given the 
opportunity to respond thereto.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1998) failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further 
develop the record and the Board does not intimate any 
opinion, either factual or 

legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until she receives 
further notice.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 24 -


- 1 -


